EXHIBIT 10.23

 

AGREEMENT RELATING TO RETENTION AND

NONCOMPETITION AND OTHER COVENANTS

 

AGREEMENT by and among Lazard Ltd, a company incorporated under the laws of
Bermuda (the “Company”), Lazard Group LLC, a Delaware limited liability company
(“Lazard Group”), and Bruce Wasserstein (the “Executive”), dated as of the 4th
day of May, 2005.

 

The Company has determined that it is in the best interests of the Company and
its shareholders to assure that the Company and Lazard Group will have the
continued dedication of the Executive following the sale of its shares in an
initial public offering (the “IPO”). Therefore, in order to accomplish these
objectives, the Board of Directors of each of the Company and Lazard Group has
respectively caused the Company and Lazard Group to enter into this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Effective Time. The “Effective Time” shall mean the effective time of
consummation of the mandatory sale of all “Interests” (as defined in the Third
Amended and Restated Operating Agreement of Lazard LLC, dated as of January 1,
2002, as amended (as it may be amended from time to time, the “LLC Agreement”)
pursuant to Section 6.02(b) of the LLC Agreement (as the provisions of such
Section 6.02(b) may be waived or modified) or otherwise. The date on which the
Effective Time shall occur shall be referred to herein as the “Effective Date”).

 

2. Employment Period. The Company and Lazard Group hereby agree to employ the
Executive, and the Executive hereby agrees to enter into the employ of the
Company and continue to be employed by Lazard Group, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Time
and ending on the third anniversary of the Effective Date (the “Employment
Period”).

 

3. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, the Executive shall serve as Chairman and Chief Executive Officer of
each of the Company and of Lazard Group, with such authority, duties and
responsibilities as are commensurate with such positions, and shall serve as a
member of the Company’s Board of Directors (the “Board”).

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his attention and time during normal business hours to the
business and affairs of the Company and Lazard Group and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use the Executive’s reasonable best efforts to perform faithfully and
efficiently such responsibilities. During the Employment Period it shall not be
a violation of this Agreement for the Executive to, consistent with and subject
to the policies applicable to members of the Board (A) serve on corporate, civic
or charitable boards or committees, (B) deliver lectures or fulfill speaking
engagements, and (C) manage personal investments or engage in other activities
consistent with past practice, so long as such activities do not significantly
inter-



--------------------------------------------------------------------------------

fere with the performance of the Executive’s responsibilities as an employee of
the Company and Lazard Group in accordance with this Agreement.

 

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”) of no less than $4,800,000, which
shall be payable in accordance with the normal payroll practices of Lazard
Group. The term “Base Salary” shall refer to the Annual Base Salary as it may be
increased.

 

(ii) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in all employee pension, welfare, and other benefit
plans, practices, policies and programs generally applicable to the most senior
executives of the Company and Lazard Group on a basis and on terms no less
favorable than that provided to such senior executives; provided that the
Executive shall not be eligible to participate in any equity-related, bonus,
incentive, profit sharing or deferred compensation plan or any similar plan,
scheme or arrangement without the consent of the Board other than (A) as set
forth in Section 3(b)(i), (B) participation in the tax-qualified and
supplemental retirement plans of Lazard Group or its affiliates or (C)
participation in plans that provide the Executive only the opportunity to defer
the receipt of income otherwise payable hereunder. In addition, the Executive
shall be entitled to perquisites and fringe benefits no less favorable than
those provided to him by Lazard Group immediately prior to the Effective Date,
to the extent not inconsistent with the policies of the Company or Lazard Group,
as applicable, as in effect from time to time.

 

(iii) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in the performance of his duties in accordance with the policies
of the Company or Lazard Group, as applicable, as in effect from time to time.

 

(iv) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company or Lazard Group, as applicable, as in effect from time to time with
respect to the senior executives of the Company and Lazard Group.

 

4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give the Executive written
notice in accordance with Section 11(b) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days in a
365-day period as a result of incapacity due to mental or physical illness that
is determined to be

 

-2-



--------------------------------------------------------------------------------

total and permanent by a physician selected by the Company or its insurers and
reasonably acceptable to the Executive or the Executive’s legal representative.

 

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:

 

(i) the Executive is convicted of, or pleads guilty or nolo contendere to a
charge of commission of, a felony;

 

(ii) the Executive has engaged in gross neglect or willful misconduct in
carrying out his duties, which results in material economic harm to the Company;
or

 

(iii) an act or failure to act by the Executive, which, under the provisions of
applicable law, disqualifies the Executive from acting as the Chief Executive
Officer of the Company or as a director of the Company.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of each of the resolutions duly adopted by (1) the affirmative vote of a
majority of the members then in office of the Nominating and Governance
Committee of the Board recommending such action to the Board (at a meeting of
such Committee called and held for such purpose, after reasonable notice is
provided to the Executive and he is given an opportunity, together with counsel,
to be heard) and (2) the affirmative vote of a majority of the members of the
Board then in office approving such recommendation, after delivery of notice to
each director and the Executive at least seven (7) business days before the date
of a meeting called and held for such purpose (which meeting shall be at least
seven (7) days after the Committee meeting) and at which the Executive is given
an opportunity, together with counsel, to be heard (it being understood that the
failure to provide adequate notice in accordance with this clause (2) shall
invalidate any action or resolution of the Board to terminate the Executive for
Cause), which resolutions find that, in the good faith opinion of both the
Committee and the Board, the Executive is guilty of the conduct described in
subsections (i), (ii) or (iii) above, and, with respect to subsections (ii) and
(iii) specifies the particulars thereof in detail.

 

(c) Good Reason. During the Employment Period, the Executive’s employment may be
terminated by the Executive with or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean in the absence of a written consent of the
Executive:

 

(i) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3(a)(i) of this Agreement, or any

 

-3-



--------------------------------------------------------------------------------

other action by the Company or Lazard Group, as applicable, which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company or Lazard Group, as
applicable, promptly after receipt of notice thereof given by the Executive; or

 

(ii) a material breach of the terms of this Agreement, including, without
limitation, any failure by the Company or Lazard Group, as applicable, to comply
with any of the provisions of Section 3(b) or 10(c) of this Agreement, excluding
for this purpose an action not taken in bad faith and which is remedied by the
Company or Lazard Group, as applicable, promptly after receipt of notice thereof
given by the Executive.

 

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clause (i) or (ii) shall not affect the Executive’s
ability to terminate employment for Good Reason.

 

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than 30 days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

(e) Date of Termination. For purposes of this Agreement, “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company for Cause,
or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be, (ii) if the Executive’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination, (iii) if
the Executive’s employment is voluntarily terminated by the Executive without
Good Reason, the Date of Termination shall be the date as specified by the
Executive in the Notice of Termination which date shall not be less than three
months after the Executive notifies the Company of such termination, unless
waived in writing by the Company, and (iv) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.

 

5. Obligations of the Company upon Termination. (a) By the Company Other Than
for Cause, Death or Disability or By the Executive for Good Reason, prior to a
Change of Control. If, during the Employment Period and prior to a “Change of
Control” (as

 

-4-



--------------------------------------------------------------------------------

defined in the LAZ-MD Holdings LLC Operating Agreement), the Company shall
terminate the Executive’s employment other than for Cause, death or Disability
or the Executive shall terminate employment for Good Reason:

 

(i) Lazard Group shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination, and (2) any earned and unpaid cash bonus amounts for calendar years
completed prior to the Date of Termination, in each case, to the extent not
theretofore paid (the sum of the amounts described in subclauses (1) and (2),
the “Accrued Obligations”); and

 

B. the amount equal to the product of (1) two and (2) the Executive’s Annual
Base Salary; and

 

(ii) (A) for the remainder of the Executive’s life and that of his current
spouse, the Executive, his spouse and his eligible dependents shall continue to
be eligible to participate in the medical and dental benefit plans of Lazard
Group on the same basis as the Executive participated in such plans immediately
prior to the Date of Termination, to the extent that the applicable plan permits
such continued participation for all or any portion of such period (it being
agreed that Lazard Group will use its reasonable efforts to cause such continued
coverage to be permitted under the applicable plan for the entire period) and
(B) in the event such benefits continuation period is required to be limited to
a shorter period, the actual period of continuation shall not run concurrently
with or reduce the Executive’s right to continued coverage under COBRA and, for
purposes of determining the Executive’s eligibility for and right to commence
receiving benefits under the retiree healthcare benefit plans of Lazard Group,
the Executive shall receive additional years of age and service credit equal to
the number of years and portions thereof in the applicable benefits continuation
period (collectively the “Medical Benefits”);

 

(iii) to the extent not theretofore paid or provided, Lazard Group shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of Lazard Group and its
affiliates through the Date of Termination (such other amounts and benefits
shall be hereinafter referred to as the “Other Benefits”).

 

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for the payment of the Accrued Obligations, and the timely
payment or provision of Other Benefits. The Accrued Obligations shall be paid to
the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 5(b) shall
include death benefits as in effect on the date of the Executive’s death with
respect to senior executives of the Company and Lazard Group and their
beneficiaries, and the provision of the Medical Benefits to the Executive’s
current spouse and his eligible dependents.

 

-5-



--------------------------------------------------------------------------------

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for the
payment of the Accrued Obligations and the timely payment or provision of Other
Benefits. The Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 5(c)
shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits as in effect at any
time thereafter generally with respect to senior executives of the Company and
Lazard Group and the provision of the Medical Benefits to the Executive and his
current spouse and his eligible dependents.

 

(d) Cause; Other than for Good Reason; Expiration of the Employment Period. If,
during the Employment Period, the Executive’s employment shall be terminated for
Cause or the Executive terminates his employment without Good Reason, or if the
Executive’s employment with the Company ceases upon or following the expiration
of the Employment Period, this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay or provide to the
Executive (i) the Accrued Obligations, (ii) the Medical Benefits (other than
upon a termination for Cause) and (iii) the Other Benefits, in each case to the
extent theretofore unpaid.

 

(e) By the Company Other Than for Cause, Death or Disability or By the Executive
for Good Reason, On or After a Change of Control. If, during the Employment
Period and on or after a Change of Control, the Company shall terminate the
Executive’s employment other than for Cause, death or Disability or the
Executive shall terminate employment for Good Reason, Lazard Group shall pay or
provide to the Executive (i) a lump sum cash payment within 30 days after the
Date of Termination equal to the sum of (A) the Accrued Obligations and (B) the
amount equal to the product of (1) three and (2) the Executive’s Annual Base
Salary, (ii) the Medical Benefits and (iii) the Other Benefits.

 

(f) Section 409A. Notwithstanding the timing of the payments pursuant to Section
5(a) of this Agreement, to the extent the Executive would otherwise be entitled
to a payment during the six months beginning on the Date of Termination that
would be subject to the additional tax imposed under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), (i) the payment will not
be made to the Executive and instead will be made, at the election of Lazard
Group, either to a trust in compliance with Rev. Proc. 92-64 or an escrow
account established to fund such payments (provided that such funds shall be at
all times subject to the creditors of the Company and its affiliates) and (ii)
the payment, together with interest thereon at the rate of “prime” plus 1%, will
be paid to the Executive on the earlier of the six-month anniversary of Date of
Termination or the Executive’s death or disability (within the meaning of
Section 409A of the Code). Similarly, to the extent the Executive would
otherwise be entitled to any benefit (other than a cash payment) during the six
months beginning on the Date of Termination that would be subject to the
additional tax under Section 409A of the Code, the benefit will be delayed and
will begin being provided (together, if applicable, with an adjustment to
compensate the Executive for the delay, with such adjustment to be determined in
Lazard Group’s reasonable good faith discretion) on the earlier of the six-month
anniversary of the Date of Termination or the Executive’s death or disability
(within the meaning of Section 409A of the Code). Lazard Group will establish
the trust or escrow account, as applicable, no

 

-6-



--------------------------------------------------------------------------------

later than ten days after the Executive’s Date of Termination. It is the
intention of the parties that the payments and benefits to which the Executive
could become entitled in connection with termination of employment under this
Agreement comply with Section 409A of the Code. In the event that the parties
determine that any such benefit or right does not so comply, they will negotiate
reasonably and in good faith to amend the terms of this Agreement such that it
complies (in a manner that attempts to minimize the economic impact of such
amendment on the Executive and Lazard Group and its affiliates).

 

6. Non-exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided the Company or
any of its affiliates and for which the Executive may qualify, provided that to
the extent the Executive is entitled to severance pay under Section 5 of this
Agreement, he shall not be entitled to severance pay under any severance policy
of the Company or its affiliates. Amounts or benefits that are vested benefits
or which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with Lazard Group or any of
its affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

 

7. Full Settlement. Lazard Group’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company or its affiliates may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, such amounts
shall not be reduced whether or not the Executive obtains other employment.
Lazard Group agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company or its
affiliates, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code, provided that the Executive prevails on one material
issue.

 

8. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment, benefit or
distribution by Lazard Group or its affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 8) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed

 

-7-



--------------------------------------------------------------------------------

with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b) Subject to the provisions of Section 8(c), all determinations required to be
made under this Section 8, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Deloitte & Touche
LLP or such other nationally recognized certified public accounting firm
reasonably acceptable to the Company as may be designated by the Executive (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by Lazard Group. Any Gross-Up Payment, as determined pursuant to
this Section 8, shall be paid by Lazard Group to the Executive within five days
of the later of (i) the due date for the payment of any Excise Tax, and (ii) the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and its affiliates and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by Lazard Group should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 8(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Lazard Group to or for the benefit of the
Executive.

 

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten business days after the Executive is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Executive shall not pay such claim
prior to the expiration of the 30-day period following the date on which it
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

-8-



--------------------------------------------------------------------------------

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that Lazard Group shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 8(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, Lazard Group shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(d) If, after the receipt by the Executive of an amount advanced by Lazard Group
pursuant to Section 8(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 8(c)) promptly pay to Lazard Group
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by Lazard Group pursuant to Section 8(c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

9. Confidential Information; Restrictive Covenants

 

(a) Confidential Information. In the course of involvement in the Company’s
activities or otherwise, the Executive has obtained or may obtain confidential
information concerning the Company’s businesses, strategies, operations,
financial affairs, organizational and personnel matters (including information
regarding any aspect of the Executive’s tenure as a managing director, member,
partner or employee of the Company or of the termination of such position,
partnership or employment), policies, procedures and other non-public matters,
or con-

 

-9-



--------------------------------------------------------------------------------

cerning those of third parties. The Executive shall not at any time (whether
during or after the Executive’s employment with the Company) disclose or use for
the Executive’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company, any trade
secrets, information, data, or other confidential or proprietary information
relating to customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data, financing
methods, plans, or the business and affairs of the Company, provided that the
foregoing shall not apply to information which is not unique to the Company or
which is generally known to the industry or the public other than as a result of
the Executive’s breach of this covenant or as required pursuant to an order of a
court, governmental agency or other authorized tribunal. The Executive agrees
that upon termination of the Executive’s employment with the Company for any
reason, the Executive or, in the event of the Executive’s death, the Executive’s
heirs or estate at the request of the Company, shall return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company, except that the Executive (or the Executive’s heirs or estate)
may retain personal notes, notebooks and diaries. The Executive further agrees
that the Executive shall not retain or use for the Executive’s account at any
time any trade names, trademark or other proprietary business designation used
or owned in connection with the businesses of the Company. Without limiting the
foregoing, the existence of, and any information concerning, any dispute between
the Executive and the Company shall be subject to the terms of this Section
9(a), except that the Executive may disclose information concerning such dispute
to the arbitrator or court that is considering such dispute, and to the
Executive’s legal counsel, spouse or domestic partner, and tax and financial
advisors, provided that such persons agree not to disclose any such information
other than as necessary to the prosecution or defense of the dispute.

 

(b) Noncompetition. (i) The Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company. The Executive further
acknowledges and agrees that in connection with the reorganization of Lazard
Group, and in the course of the Executive’s subsequent employment, the Executive
has been and shall be provided with access to sensitive and proprietary
information about the clients, prospective clients, knowledge capital and
business practices of the Company, and has been and shall be provided with the
opportunity to develop relationships with clients, prospective clients,
consultants, employees, representatives and other agents of the Company, and the
Executive further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Company has invested
and shall continue to invest substantial time, effort and expense. Executive
hereby agrees that while employed by the Company and thereafter until (A) three
months after the Executive’s Date of Termination other than following a
termination by the Company without Cause or by the Executive for Good Reason or
(B) one month after the date of the Executive’s termination by the Company
without Cause or by the Executive for Good Reason (and such period, the
“Noncompete Restriction Period”), the Executive shall not, directly or
indirectly (other than in respect of the activities of Wasserstein & Co., LP
that do not involve the direct rendering of services by the Executive), on the
Executive’s behalf or on behalf of any other person, firm, corporation,
association or other entity, as an employee, director, advisor, partner,
consultant or otherwise, engage in a “Competing Activity,” or acquire or
maintain any ownership interest in, a “Competitive Enterprise.” For purposes of
this Agreement, (x) “Competing Activity” means the providing of services or
performance of activities for a Competitive Enterprise in a line of busi-

 

-10-



--------------------------------------------------------------------------------

ness that is similar to any line of business in respect of which the Executive
provided services to the Company, and (y) “Competitive Enterprise” shall mean a
business (or business unit) that (1) engages in any activity or (2) owns or
controls a significant interest in any entity that engages in any activity, that
in either case, competes anywhere with any activity in which the Company is
engaged up to and including the Executive’s Date of Termination. Notwithstanding
anything in this Section 9(b), the Executive shall not be considered to be in
violation of this Section 9(b) solely by reason of owning, directly or
indirectly, any stock or other securities of a Competitive Enterprise (or
comparable interest, including a voting or profit participation interest, in any
such Competitive Enterprise) if the Executive’s interest does not exceed 5% of
the outstanding capital stock of such Competitive Enterprise (or comparable
interest, including a voting or profit participation interest, in such
Competitive Enterprise).

 

(ii) The Executive acknowledges that the Company is engaged in business
throughout the world. Accordingly, and in view of the nature of the Executive’s
position and responsibilities, the Executive agrees that the provisions of this
Section 9(b) shall be applicable to each jurisdiction, foreign country, state,
possession or territory in which the Company may be engaged in business while
the Executive is employed by the Company. Notwithstanding anything contained in
Sections 9(b) and 9(c) of this Agreement to the contrary, in no event shall the
Executive’s services to or relationship with Wasserstein & Co., LP, to the
extent consistent with his relationship with and services to Wasserstein & Co.,
LP as of the date hereof, be considered to be in violation of, or give rise to a
violation of, Section 9(b) or 9(c) of this Agreement. If the Executive desires
to make available to Wasserstein & Co., LP any corporate opportunity of the
Company that arises from a relationship of the Company (other than any
relationship of the Executive existing on November 15, 2001), the Executive
shall first receive the written consent of the Nominating and Governance
Committee of the Board; it being understood, for the avoidance of doubt, that
such written consent shall not be required in connection with the offering to
Wasserstein & Co., LP of an opportunity by the Company on behalf of a client of
the Company.

 

(c) Nonsolicitation of Clients. The Executive hereby agrees that during the
Noncompete Restriction Period, the Executive shall not, in any manner, directly
or indirectly (other than in respect of the activities of Wasserstein & Co., LP
that do not involve the direct rendering of services by the Executive), (a)
Solicit a Client to transact business with a Competitive Enterprise or to reduce
or refrain from doing any business with the Company, or (b) interfere with or
damage (or attempt to interfere with or damage) any relationship between the
Company and a Client. For purposes of this Agreement, the term “Solicit” means
any direct or indirect communication of any kind whatsoever, regardless of by
whom initiated, inviting, advising, persuading, encouraging or requesting any
person or entity, in any manner, to take or refrain from taking any action, and
the term “Client” means any client or prospective client of the Company, whether
or not the Company has been engaged by such Client pursuant to a written
agreement; provided that an entity which is not a client of the Company shall be
considered a “prospective client” for purposes of this sentence only if the
Company made a presentation or written proposal to such entity during the
12-month period preceding the Date of Termination or was preparing to make such
a presentation or proposal at the time of the Date of Termination.

 

(d) No Hire of Employees. The Executive hereby agrees that while employed by the
Company and thereafter until six-months after the Executive’s Date of
Termination (the “No Hire Restriction Period”), the Executive shall not,
directly or indirectly, for himself or on

 

-11-



--------------------------------------------------------------------------------

behalf of any third party at any time in any manner, Solicit, hire, or otherwise
cause any employee who is at the associate level or above, officer or agent of
the Company to apply for, or accept employment with, any Competitive Enterprise,
or to otherwise refrain from rendering services to the Company or to terminate
his or her relationship, contractual or otherwise, with the Company, other than
in response to a general advertisement or public solicitation not directed
specifically to employees of the Company.

 

(e) Nondisparagement; Transfer of Client Relationships. The Executive shall not
at any time (whether during or after the Executive’s employment with the
Company), and shall instruct his spouse, domestic partner, parents, and any of
their lineal descendants (it being agreed that in any dispute between the
parties regarding whether the Executive breached such obligation to instruct,
the Company shall bear the burden of demonstrating that the Executive breached
such obligation) not to, make any comments or statements to the press, employees
of the Company, any individual or entity with whom the Company has a business
relationship or any other person, if such comment or statement is disparaging to
the Company, its reputation, any of its affiliates or any of its current or
former officers, members or directors, except for truthful statements as may be
required by law. The Company agrees not to, and to cause its Board and senior
executives not to, make any comments or statements to the press, employees of
the Company, any individual or entity with whom the Company has a business
relationship or any other person, if such statement or comment is disparaging to
the Executive, except for truthful statement as may be required by law. During
the period commencing on the Executive’s Date of Termination and ending 90 days
thereafter, the Executive hereby agrees to take all actions and do all such
things as may be reasonably requested by the Company from time to time to
maintain for the Company the business, goodwill, and business relationships with
any of the Company’s Clients with whom the Executive worked during the term of
the Executive’s employment, provided that such actions and things do not
materially interfere with other employment of the Executive.

 

(f) Notice of Termination. Pursuant to Sections 4(d) and 4(e), the Executive has
agreed to provide three months’ written notice to the Company prior to his
termination of employment without Good Reason. The Executive hereby agrees that,
if, during the three-month period after the Executive has provided notice of
termination to the Company or prior thereto, the Executive enters (or has
entered into) a written agreement to perform Competing Activities for a
Competitive Enterprise, such action shall be deemed a violation of Section 9(b).

 

(g) Covenants Generally. The Executive’s covenants as set forth in Section 9 of
this Agreement are from time to time referred to herein as the “Covenants.” If
any of the Covenants is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining such Covenants shall not be affected thereby;
provided, however, that if any of such Covenants is finally held to be invalid,
illegal or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such Covenant shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. For purposes of this Section
9, the “Company” shall mean the Company and its subsidiaries and affiliates, and
its and their predecessors.

 

-12-



--------------------------------------------------------------------------------

(h) Acknowledgement. The Executive understands that the provisions of the
Covenants may limit the Executive’s ability to work in a business similar to the
business of the Company; however, the Executive agrees that in light of the
Executive’s education, skills, abilities and financial resources, the Executive
shall not assert, and it shall not be relevant nor admissible as evidence in any
dispute arising in respect of the Covenants, that any provisions of the
Covenants prevent the Executive from earning a living. In connection with the
enforcement of or any dispute arising in connection with the Covenants, the
wishes or preferences of a Client or prospective Client of the Company as to who
shall perform its services, or the fact that the Client or prospective Client of
the Company may also be a Client of a third party with whom the Executive is or
becomes associated, shall neither be relevant nor admissible as evidence. The
Executive hereby agrees that prior to accepting employment with any other person
or entity during his employment with the Company or during the Noncompete
Restriction Period or the No Hire Restriction Period, the Executive shall
provide such prospective employer with written notice of the provisions of this
Agreement, with a copy of such notice delivered no later than the date of the
Executive’s commencement of such employment with such prospective employer, to
the General Counsel of the Company.

 

(i) Expiration of the Employment Period. The provisions of this Section 9 shall
remain in full force and effect from the Effective Time through the expiration
of the period specified therein notwithstanding the earlier termination of the
Employment Period or the Executive’s employment.

 

(i) Covenants Reasonable. The Company and the Executive acknowledge that the
time, scope, geographic area and other provisions of the Covenants have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. The Executive acknowledges and agrees that the
terms of the Covenants: (i) are reasonable in light of all of the circumstances,
(ii) are sufficiently limited to protect the legitimate interests of the
Company, (iii) impose no undue hardship on the Executive and (iv) are not
injurious to the public. The Executive further acknowledges and agrees that the
Executive’s breach of the Covenants will cause the Company irreparable harm,
which cannot be adequately compensated by money damages. The Executive also
agrees that the Company shall be entitled to injunctive relief for any actual or
threatened violation of any of the Covenants in addition to any other remedies
it may have, including money damages. The Executive acknowledges and agrees that
any such injunctive relief or other remedies shall be in addition to, and not in
lieu of, any forfeitures of awards (required pursuant to the terms of any such
awards) that may be granted to the Executive in the future under one or more of
the Company’s compensation and benefit plans.

 

10. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and Lazard Group and their respective successors and assigns.

 

-13-



--------------------------------------------------------------------------------

(c) The Company and Lazard Group will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or Lazard Group
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Company and Lazar Group would be required to perform
it if no such succession had taken place. As used in this Agreement, “Company”
and “Lazard Group” shall mean the Company and Lazard Group as hereinbefore
defined and any successor to their respective businesses and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

11. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws. Any dispute, controversy or claim between the
parties arising out of or relating to or in connection with this Agreement, or
in any way relating to any other relationship that exists or has existed between
the parties hereto, or any amendment or modification hereof, shall be settled by
the courts of the State of New York. In the event of any conflict or
inconsistency between this Agreement and any of the other documents entered into
by the Executive in connection with the reorganization of Lazard and the IPO,
including, without limitation the Agreement Relating to Reorganization between
the Executive and Lazard Group, dated as of the date hereof (the “Reorganization
Agreement,” together with any such other documents, the “Reorganization
Documents”), the terms of this Agreement shall control; provided that any
dispute regarding the Executive’s HoldCo Interests or Exchangeable Interests
(each as defined in the Reorganization Agreement), but not any dispute
concerning an actual or purported termination of the Executive’s employment or
any actual or purported breach of the Covenants, or any other dispute required
by applicable law or regulation to be arbitrated, shall be governed by, and
subject to, the dispute resolution provision in the applicable Reorganization
Document.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

 

 

 

 

If to the Company:

 

Lazard Ltd

30 Rockefeller Plaza

New York, New York 10020

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

-14-



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “affiliate” shall mean any entity controlled
by, controlling or under common control with the Company.

 

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(e) Lazard Group may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(f) The Executive’s, the Company’s or Lazard Group’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive, the Company or Lazard Group may have hereunder,
including, without limitation, the right of the Company to terminate the
Executive for Cause pursuant to Section 4(b) or the right of the Executive to
terminate employment for Good Reason pursuant to Section 4(c)(i) through (iii)
of this Agreement, shall not be deemed to be a waiver of such provision or right
or any other provision or right of this Agreement.

 

(g) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

 

(h) This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

 

(i) Except as expressly provided herein, from and after the Effective Time, this
Agreement shall supersede any other employment agreement between the parties
with respect to the subject matter hereof, including, without limitation, the
Amended and Restated Employment Agreement between the Executive and Lazard LLC,
dated as of December     , 2004. This Agreement shall become effective if and
only if the Effective Time occurs.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from their respective Boards of Directors, each of
the Company and Lazard Group has caused these presents to be executed in its
name on its behalf, all as of the day and year first above written.

 

/s/ Bruce Wasserstein BRUCE WASSERSTEIN

 

LAZARD LTD

By   /s/ Steven J. Golub

 

LAZARD GROUP LLC

By   /s/ Steven J. Golub